UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7998


JAMES LOUIS LEE, JR.,

                  Plaintiff - Appellant,

             v.

PATRICK GURNEY, Assistant Warden, Nottoway Correctional
Center, in Official and Individual Capacity; FRED SCHILLING,
M.D., Director, in Official and Individual Capacity; HARVARD
STEPHENS, M.D., Chief Physician, in Official and Individual
Capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cv-00161-RLW)


Submitted:    January 14, 2010              Decided:   January 22, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Louis Lee, Jr., Appellant Pro Se.        William W. Muse,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Lee, Jr., seeks to appeal the district court’s

grant of summary judgment in favor of defendants Patrick Gurney,

Fred Schilling, and Harvard Stephens.                   This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain     interlocutory        and       collateral    orders,     28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                      Because proceedings

are ongoing as to one defendant in the district court, and the

district court did not direct entry of judgment as to the other

parties pursuant to Fed. R. Civ. P. 54(b), the order Lee seeks

to    appeal     is     neither   a     final       order     nor     an   appealable

interlocutory or collateral order.                  See Robinson v. Parke-Davis

& Co., 685 F.2d 912, 913 (4th Cir. 1982).                     Accordingly, we deny

Lee’s motion to appoint counsel, and dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and    legal    contentions      are      adequately    presented        in   the

materials      before    the   court    and       argument    would    not      aid   the

decisional process.

                                                                             DISMISSED




                                             2